Citation Nr: 1433177	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  He died in May 2012 from cardiac arrest.  The appellant is the mother and custodian of the Veteran's dependent children, W.S., and C.S.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge (AVLJ) in October 2009, and a transcript of the hearing is associated with his claims folder.

This claim was previously remanded in August 2011 for further development that included obtaining outstanding medical treatment records and a VA cardiovascular examination.

During the process of this appeal, as noted already, the Veteran died in May 2012.  In June 2012, the RO received the appellant's motion of substitution, VA Form 21-534, on behalf of the Veteran's dependent children, and, as indicated in an August 2013 Supplemental Statement of the Case (SSOC), the RO granted this motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As already alluded to above, in August 2011, the Board remanded this claim for a VA cardiovascular examination to determine if the Veteran had any additional cardiac disability in the year following his September 2007 surgery as a result of the September 2007 surgery or VA's alleged failure to timely treat aortic stenosis disability thereafter.  Specifically, the examiner was to opine whether it was at least as likely as not that the Veteran incurred additional cardiovascular disability as a result of: 1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, or 2) an event of VA hospital care, medical or surgical treatment, or examination not reasonably foreseeable.  

The resultant October 2011 VA examination and opinion deviate from the Board's request.  Although the examiner determined that there was no evidence of any negligence or inferior care by providers, she used the wrong standard concluding that it was less likely than not that the claimed condition was incurred in service rather than the standard articulated above.  Additionally, the examiner did not address the "reasonably foreseeable" prong of 38 U.S.C.A. § 1151 in her opinion. Consequently, the Board finds that an addendum opinion is required in view of Stegall.

Accordingly, the case is REMANDED for the following action:

1. The claims file (including any relevant Virtual VA and VBMS records) must be furnished to the examiner who conducted the October 2011 VA cardiovascular examination, or to another physician if that examiner is unavailable, and the examiner must state that the claims file was reviewed in the report provided.  The examiner is requested to furnish the following discussion and opinions:

a). Please determine if the Veteran had any additional cardiovascular disability in the year following his September 2007 surgery as a result of the September 2007 surgery or VA's alleged failure to timely treat aortic stenosis disability thereafter.

 b). If the Veteran did incur additional cardiovascular disability as a result of his September 2007 surgery, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the incurred additional cardiovascular disability was as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.

c). If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment, here cardiac catherization, provided.

A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided.

2. The RO/AMC must review the requested opinion and ascertain whether further development is needed.  The Board would point out that, based upon the evidence currently of record, no such action is needed, but the RO/AMC is asked to revisit this matter based upon the obtained opinion.
 
3. Then, the claim must be readjudicated.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

